Citation Nr: 1733642	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel







INTRODUCTION

The Veteran had active military service from July 1978 to July 1998.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran was scheduled for a videoconference Board hearing in July 2012.  He failed to report for the hearing without providing good cause for doing so.  As such, the request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2016).

This case was most recently before the Board in February 2016, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  


FINDING OF FACT

A chronic cervical spine disability was not manifested in active service and arthritis was not manifest to a compensable degree within one year of service discharge; any current cervical spine disability is not otherwise etiologically related to such service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active duty service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  All pertinent treatment records identified by the Veteran have been obtained, and VA examinations and opinions have been provided where warranted.  There has been no allegation of errors with the duties to notify and/or assist in the instant case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

As noted above, the instant appeal has been previously remanded in February 2016.  There has been substantial compliance with the Board's remand directives as they pertain to the issue decided herein, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where present to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he suffers from a chronic cervical spine (neck) disability that is directly related to his period of active service.  However, while the evidence reveals that the Veteran currently suffers from degenerative arthritis of the cervical spine, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records reveal that, in September 1997, the Veteran complained of sudden onset pain of the left shoulder and neck muscles without history of trauma.  Motion of the neck was restricted after looking almost to the shoulder.  A diagnosis of trapezius muscle strain was rendered, and the Veteran was advised to continue to work to increase range of motion of the neck.  There is no indication of further complaints of or treatment for a cervical spine condition in service.  As such, the Board finds that no chronic cervical spine disability was manifest during active service.

When a disorder is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  Post-service records are silent regarding a neck disorder until approximately 2009, a period of over ten years following service separation.  At the time, the Veteran reported "long standing neck pain," though he also indicated that he had last suffered an episode several years prior and was treated by a private medical doctor.  See November 2009 VA Primary Care Note.  While not dispositive of the issue, the Board may and will consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

Furthermore, as the Veteran was not diagnosed with arthritis of the cervical spine until approximately June 2009, more than one year following service separation, the presumption of service connection does not apply.  See 38 C.F.R. §§ 3.307, 3.309(a).  Finally, the Board has considered whether service connection may be awarded for arthritis of the cervical spine based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as noted above, the Veteran reported in November 2009 that he had not experienced an episode of neck pain in several years.  Therefore, continuity of symptomatology is not demonstrated, and service connection may not be presumed on this basis alone.

The Board obtained a VA medical opinion in February 2017, which was provided by an orthopedic surgeon.  After a review of the claims file, the VA physician opined that it is less likely than not that the Veteran's current spine complaints are related to his period of active duty.  In this regard, the VA physician noted there was no treatment for the cervical spine during active duty and, even as recently as May 2014, the Veteran denied any neck pain or neck symptoms, and examination showed completely normal range of motion of the cervical spine.  Furthermore, the Board notes that a May 2016 VA examiner strongly determined the Veteran's degenerative arthritis of the cervical spine is age-related.

The Veteran has not submitted a competent medical opinion in support of his claim for service connection.  The Board acknowledges that the Veteran himself has claimed that he suffers from a cervical spine disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology are afforded little probative value and cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a cervical spine disability in service.  Further, the presumption of service connection does not apply, as arthritis was not manifest within one year of service discharge, and there is no competent, credible evidence of continuity of symptomatology since service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disability and his period of active service.  There is no competent medical opinion of record in support of the claim, a VA examiner has determined the Veteran's current degenerative arthritis is age-related, and a VA orthopedic surgeon provided a negative etiological opinion, which the Board finds highly probative.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a cervical spine disability, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


